Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10592653, 10740449, 11036845, 11048790 and 9552465 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/22/2021, 01/11/2022, 04/20/2022 and 05/26/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of record:
Jay Sbrollini on Thursday September 1, 2022.
See attached “Supplemental Amendment”.

Allowable Subject Matter
Claims 1-26 are allowed.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 24 and 26. The closest prior art of record:

Mosby et al. (US 20090237361 A1) ¶2-3 disclose generating a keyboard based on user hand size.
Creager et al. (US 20170153812 A1) ¶13-14 teaches loading user unique keyboard profile based on user hand motion.
Jiang (US 20160246955 A1) claim 18 discloses A fingerprint encoding system and detect a fingerprint of a finger to generate a fingerprint image or a fingerprint characteristic value; a keyboard with several keys configured to generate keyboard information according to a pressed key.


The prior arts cited above or any other prior art of the record do not disclose the entire limitation of independent claim 1 “generating at least one scrambled keypad configuration on or at the user's electronic device using the biometric data related to the user; generating at least one of an operable keypad and a keypad image using the at least one scrambled keypad configuration;” as cited in the application. The other independent claim(s) might have slight variations in verbiage but essentially recite similar claim scope and elements.

This limitation in conjunction with all the other limitations in claims 1, 24 and 26 neither are anticipated nor are rendered obvious over the prior art of record. For at least the reasons cited above independent claims 1, 24 and 26 contain allowable subject matter along with claims 2-23 and 25 based on their dependency on claims 1, 24 and 26 respectively.
Therefore, the examiner finds that the pending claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.S.G./Examiner, Art Unit 2493       

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493